Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/17/21 has been entered. Claims 1-12, 15, 19-23, 25, and 26 remain pending in the application, of which claims 25 and 26 are withdrawn. As such, the claims being examined are claims 1-12, 15, and 19-23. Applicant’s amendments to claim 1 has overcome the objection previously set forth in the Non-Final Office Action mailed 2/22/21. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Santra et al. (US 2006/0131019- cited previously) in view of Lewis et al. (US 2011/0048711- previously). 	With respect to independent claim 1, Santra discloses a method comprising: 	(a) placing a first pill comprising a phosphate based cement composition at a plug location within a wellbore ([0006], [0013], and [0023]), 	(b) placing a second pill comprising an alkaline fluid composition (i.e., “metal oxide or in situ reaction between the first pill and the second pill, and thereby form a set plug at the plug location ([0006], [0013], [0016], and [0023]). 	Regarding claim 1, Santra discloses forming a cement plug with a cement composition comprising a phosphate-based cement and alkaline activator. However, he fails to expressly disclose wherein the cement composition comprises calcium-aluminate-based cement, as instantly claimed. Lewis teaches forming a cement plug with a cement composition comprising a calcium-aluminate-based cement and alkaline activator (Abstract, [0024]-[0026], and [0029]). Replacing the phosphate-based cement and alkaline activator disclosed by Santra with the calcium-aluminate-based cement and alkaline activator taught by Lewis is but a simple substitution of one known equivalent delayed cement composition, performing the same function for the same purpose. Furthermore, Lewis specifically recites wherein calcium-aluminate-based cements are obvious alternatives to phosphate-based cements ([0029]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 2, Santra discloses further comprising placing a separator between the first pill and the second pill so that a separation between the first pill and the second pill exists in the work string and the second pill is axially adjacent to the separator before being axially adjacent to the first pill, wherein the separator may be a spacer fluid ([0023]). 	With respect to depending claim 3, the combination of Santra and Lewis teaches wherein the first pill comprises a cement in an amount of about 15 wt. % to about 44 wt. % of the calcium-aluminate-In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 5, the combination of Santra and Lewis teaches wherein the first pill and/or second pill comprise an aqueous fluid present in the amount of from “about 25% to about 150% by weight of cement,” the aqueous fluid being selected from the group consisting of freshwater, seawater, brine, saltwater, and combinations thereof ([0027]). Although silent to wherein the amount of aqueous fluid is “about 20% to about 80% of the cement,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the amount as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claims 6 and 7, the combination of Santra and Lewis teaches wherein the first pill and/or second pill comprises a set retarder, wherein the set retarder may be an alkali metal salt of sodium, potassium, or lithium, or organic acids such as tartaric acid (Santra- [0020]; Lewis- In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 12, 15, and 19-23  are rejected under 35 U.S.C. 103 as being unpatentable over Santra et al. (US 2006/0131019- cited above) in view of Lewis et al. (US 2011/0048711- cited above), and further in situ reaction of the first pill and the second pill (Abstract and col. 6 lines 1-18). Replacing the downhole fluid mixer disclosed by Santra with the downhole fluid mixer taught by Muecke is but a simple substitution of one known equivalent downhole fluid mixer for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 15, Santra discloses mixing the first pill and the second pill at the plug location comprises utilizing a mixing assembly ([0016]). However, Santra fails to expressly disclose further specifics regarding the type of mixer or blender. Muecke teaches mixing a first and second pill at a downhole location utilizing a mixing assembly that comprises a well tubing, a tubing release tool operatively coupled to the well tubing and axially offset therefrom, and a baffled mixing tool operatively coupled to the tubing release tool and axially offset therefrom, the baffled mixing tool including a mixing section extending axially from the tubing release tool and providing one or more baffles that extend radially outward from a body of the mixing section (Abstract and col. 6 lines 1-18). Replacing the downhole fluid mixer disclosed by Santra with the downhole fluid mixer taught by Muecke is but a simple substitution of one known equivalent downhole fluid mixer for another, performing the KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to independent claim 19, Santra discloses a method comprising: 	(a) placing a first pill comprising a phosphate based cement composition at a plug location within a wellbore ([0006], [0013], and [0023]); 	(b) placing a separator within the wellbore with the tubing axially adjacent and uphole of the first pill ([0023]); 	(c) placing a second pill comprising an alkaline fluid composition (i.e., “metal oxide or hydroxide”) into the wellbore axially adjacent to the first pill  with the tubing ([0006], [0013], [0016], and [0023]); 	(d) utilizing a mixing device in the wellbore to penetrate at least the second pill ([0016]); 	(e) mixing the first pill and the second pill with the mixing device to facilitate a chemical in situ reaction between the first pill and the second pill ([0006], [0013], [0016], and [0023]); and 	(f) forming a set plug at the plug location within a set time ([0006], [0013], [0016], and [0023]). 	Regarding claim 19, Santra discloses forming a cement plug with a cement composition comprising a phosphate-based cement and alkaline activator. However, he fails to expressly disclose wherein the cement composition comprises calcium-aluminate-based cement, as instantly claimed. Lewis teaches forming a cement plug with a cement composition comprising a calcium-aluminate-based cement and alkaline activator (Abstract, [0024]-[0026], and [0029]).Replacing the phosphate-based cement and alkaline activator disclosed by Santra with the calcium-aluminate-based cement and alkaline activator taught by Lewis is but a simple substitution of one known equivalent delayed cement KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	Further regarding claim 19, Santra discloses mixing the first pill and the second pill at the plug location comprises utilizing a mixing assembly ([0016]). However, Santra fails to expressly disclose further specifics regarding the type of mixer or blender. Muecke teaches mixing a first and second pill at a downhole location utilizing a mixing assembly comprising inserting a tubing having a mixing device located at the bottom of the tubing (Abstract and col. 6 lines 1-18). Replacing the downhole fluid mixer disclosed by Santra with the downhole fluid mixer taught by Muecke is but a simple substitution of one known equivalent downhole fluid mixer for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 20, the combination of Santra and Muecke teaches placing a first pill and second pill in a wellbore and inserting a tubing having a mixing device located at the bottom of the tubing in order to mix the first and second pill. Regarding the specific order of placement and injection (e.g. inserting the mixer prior to placing the second pill), this amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there KSR at 1397 	With respect to depending claim 21, the combination of Santra and Muecke teaches wherein the mixing device may be a baffled mixing tool (Abstract and col. 6 lines 1-18). With regard to the remaining alternatives of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such mixers. 	With respect to depending claim 22, the combination of Santra and Lewis teaches wherein the first and second pills have different components and different densities (Santra- [0006], [0020], and [0023]; Lewis- [0023]-[0025]). Although silent to wherein the density differential of each pill is as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a density differential as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 23, Santra discloses wherein the separator may be a spacer fluid ([0023]). With regard to the remaining alternatives of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such separators.
Response to Arguments
Applicant's arguments filed 5/17/21 have been fully considered but they are not persuasive. 	Applicant argues that paragraph [0029] of Lewis does not recite wherein “calcium-aluminate-based cements are obvious alternatives to phosphate-based cements,” as the Examiner recited. The Examiner finds this argument unpersuasive and maintains that Lewis does indeed recite wherein the calcium-aluminate-based cements are obvious alternatives to phosphate-based cements. Lewis recites “the system slurry 108 may include high aluminate cements and/or phosphate cements” (emphasis added). Furthermore, the Applicant should note that the rejection has additionally been made over the grounds that it is well known in the art in general that calcium-aluminate-based cements are equivalent delayed cement composition, performing the same function for the same purpose. 	Applicant argues that “the combination of Lewis and Santra changes the principle of operation of Santra.” The Examiner points out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Lewis is being relied upon as teaching both a calcium-aluminate-based cement and alkaline activator and, as such, renders the mechanism of action of Santra moot for purposes of the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


/AVI T SKAIST/Examiner, Art Unit 3674